Dismissed and Memorandum Opinion filed August 12, 2004








Dismissed and Memorandum Opinion filed August 12,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00576-CR
NO. 14-04-00577-CR
____________
 
ODIS CHARLES
OLIVER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
248th District Court
Harris County,
Texas
Trial Court Cause Nos. 981,029
& 981,030
 

 
M E M O R A N D U M   O P I N I O N
In cause number 981,029, appellant entered a guilty plea to
robbery.  In cause number 981,030,
appellant entered a guilty plea to assault. 
In accordance with the terms of plea bargain agreements with the State,
on May 18, 2004, the trial court sentenced appellant in each cause number to
confinement for two years in the Institutional Division of the Texas Department
of Criminal Justice.  Appellant filed pro
se notices of appeal.  Because appellant
has no right to appeal, we dismiss.  




The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 12, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).